ITEMID: 001-72267
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YAYAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Just satisfaction dismissed (out of time)
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1942 and lives in Antalya.
5. On 9 July 1997 the General Directorate of National Airports expropriated a plot of land belonging to the applicant. A committee of experts assessed the value of the plot and the relevant amount was paid to him when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 20 March 1998 the Antalya Civil Court of First-instance awarded him additional compensation plus interest at the statutory rate.
7. On 16 June 1998 the Court of Cassation quashed the judgment.
8. On 20 December 1999 the Antalya Civil Court of First-instance awarded the applicant an additional compensation of 3,184,691,136 Turkish liras (TRL) plus interest at the statutory rate applicable at the date of the court’s decision running from 18 December 1997, the date on which the title deed to the land had been transferred to the General Directorate of National Airports.
9. On 4 April 2000 the Court of Cassation upheld the judgment of the Firstinstance court.
10. On 18 May 2000 the Court of Cassation rejected the parties’ request for rectification.
11. On 20 July 2000 the General Directorate of National Airports paid the amount of TRL 7,636,830,000 to the applicant.
12. After the application was communicated to the Government, the applicant was requested to submit his observations on the merits of the case and also her just satisfaction claims until 23 March 2005. However, he failed to submit them within the required time-limit. He did not request any extension of time, either.
13. By registered letter of 27 May 2005 the applicant was informed that the Court had not received his observations and just satisfaction claims and that the Court might strike a case out of its list of cases where the circumstances lead to the conclusion that the applicant did not intend to pursue the application.
14. On 8 August 2005 the applicant submitted his observations containing his just satisfaction claims.
15. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
